DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 23 December 2020 has been entered.

Amendment
This Office Action is made in response to amendment, filed 12/23/2020. Applicant has amended claims 1-4, 8-18, 21, and 23-24.

Response to Arguments
Applicant’s arguments see “Remarks”, made in an Amendment”, filed 12/23/2020. 
With respect to Claim Rejections - 35 USC § 103, the Applicant submits that neither Patil nor Leung teach the features as amended. In response, the Examiner agrees and finds Cho (US 2013/0191054) to teach these amended features. With respect to the applicant arguments of independent claims 1, 18 and 23 and claims 2-17, 19-22, and 24-25 have been fully considered but are moot in view of the new grounds of rejection (see rejections below).

Examiner’s Note
Claim 23-25 are to a machine-readable storage medium. The Examiner notes that the claim language is specific to comprising instructions that are executed by a processor and stores to a non-transitory memory. The Examiner also finds in the Applicant’s specification, paragraph 0038, the term "storage media" as used herein refers to any non-transitory media that store data and/or instructions that cause a machine to operate in a specific fashion. Thus, the claim language and specification are clear to 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-25 are rejected under 35 U.S.C. 103 as being unpatentable over Patil et al., Pub No US 2017/0250855 A1 (hereinafter Patil) in view of Leung et al., Pub No US 2014/0047106 A1 (hereinafter Leung) and further in view of Cho et al., Pub No US 2013/0191054 A1 (hereinafter Cho).

Regarding Claim 1, Patil discloses a system comprising:
a memory circuit to store a set of telemetric data, the set of telemetric data generated by a plurality of telemetry sensors [FIG.2 & para.0031: Discloses memory (memory circuit) 134 that includes a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which ;
an aggregator coupled to the memory circuit [FIG(s).1,2 & para(s).0034, 0044: Discloses computer-readable memory 134 can further include an aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented.]; and
a consumer circuit to query the aggregator for a subset of the set of telemetric data stored in the memory circuit [FIG.1 & para.0017: Discloses implementing an anomaly detection system for an online service that utilizes telemetry data. In the environment 100, a first user 102(1) and a second user 102(2) (collectively "users 102") represent a plurality of users 102 that can utilize respective client computing devices 104(1) and 104(2) (collectively "client computing devices 104" – thus, a consumer circuit) to access one or more servers 106(1), 106(2), ... , 106(N) (collectively "server(s) 106") of a data center 108 that provides one or more online services 110. The online service(s) 110 can include, without limitation a storage service; and para.0018: Discloses the terms "users," "consumers," "customers," or "subscribers" can be used interchangeably herein to refer to the users 102, and one or more users 102 can subscribe to access to one or more of the online service(s) 110 as a "tenant" of the online service(s) 110. In this regard, a tenant can comprise an individual user 102 or a group of multiple users 102, such as when an enterprise with hundreds of employees registers as a tenant of the online service(s) 110. Accordingly, the datacenter 108 can utilize a database or a similar data structure to manage registered tenants of the online service(s) 110, including management of access credentials for individual users 102; and para.0045: Discloses the aggregation module 138 can perform a reverse lookup of the IP address identified in the telemetry data 126 to determine a particular ISP (Internet Service Provider) 120, such as the first ISP 120(1) (a subset of the set of telemetric data identified). This reverse lookup can be in the form of a reverse lookup query issued by the aggregation module 138 over the network 112.].
configured to monitor one or more of a plurality of integrated circuits of a server node (emphasis added to distinguish the elements not taught by Patil). However, in analogous art, Leung discloses receiving multiple messages from multiple probes within a cloud infrastructure at aggregator [0007]. Cloud monitoring may include multiple probes, multiple aggregators, and a cloud monitoring service. The multiple aggregators may be configured to receive the collected data from the multiple probes and generate multi-dimensional data from the received data [0008]. Paragraph 0038 discloses servers 206 may be associated with one or more of the sensors 204. The sensors 204 may be configured to probe the status of an associated server in real time. For example, the sensors may measure server states that include server temperature, CPU usage, memory usage, network usage, and/or any other suitable server parameter. The server data and parameters measured by the sensors 204 may be aggregated and transmitted through the hierarchy of switches (i.e., the TOR switches 208, the aggregation switches 210, and the core switches 212) until reaching the service manager 222 in the service layer 214. Paragraph 0106 discloses that those skilled in the art will recognize that some aspects of the embodiments disclosed herein, in whole or in part, may be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors), as firmware, or as virtually any combination thereof, and that designing the circuitry and/or writing the code for the software and or firmware would be well within the skill of one of skill in the art in light of this disclosure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil in view of Leung to monitor one or more of a plurality of integrated circuits of a server node. One would be motivated at the time of the invention to have this capability since there is a desire for users to have access to predictive cloud analytics that allow them to capture trending data on memory utilization and file system growth, so that they can plan needed changes to computing resources before they encounter service availability issues. Not having these capabilities in place may prevent users from taking actions for optimizing cloud resources in use to meet changes in business demand [Leung: 0003].
a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, the first telemetry sensor to comprise a sub-circuit of the first integrated circuit (emphasis added to distinguish the elements not taught by the combined teaching). However, in analogous art, Cho discloses in FIG.6 and paragraph 0127-129 a digital circuit 601 may include multiple sub-circuits, such as sub-circuits 603, 605, and 607. A digital circuit power consumption measuring system 609 may be connected to the digital circuit 601 and may include multiple signal transition sensors, such as signal transition sensors 611, 613, 617, and 619. For example, the signal transition sensor 611 may be connected to an input to the sub-circuit 603 and the signal transition sensor 613 may be connected to an input to the sub-circuit 605. Paragraph 0130 discloses there may be multiple signal transition sensors, each connected to a different input of the same sub-circuit. For example, the signal transition sensor 617 may be connected to one input to the sub-circuit 607, and the signal transition sensor 619 may be connected to a different input to the sub-circuit 607. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil and Leung in view of Cho where the first telemetry sensor comprises sub-circuit of the first integrated circuit. One would be motivated at the time of the invention to have this capability since there is a desire to predict future power needs of digital circuits and, based thereon to dynamically manage the power that is consumed by the chip [Cho: 0016].Thus, monitoring a plurality of integrated circuits comprising a sub-circuit. 

Regarding Claim 2, the combined teachings of Patil, Leung, and Cho discloses the system of claim 1, and further discloses the memory circuit to comprise a memory mapped input-output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers, the first telemetry sensor configured to monitor a second sub-circuit of the first integrated circuit. [Patil - FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data Cho – FIG.6: Discloses monitor a second sub-circuit of the first integrated circuit].

the system of claim 1, and Patil further discloses the aggregator to comprise:
one or more data registers accessible by the consumer circuit, the one or more data registers to store an indication of the subset of telemetric data requested by the consumer circuit [FIG.4 & para.0062: discloses receive telemetry data from a plurality of clients over time 402 and then classify the telemetry data 404. Then convert individual classes of data into a set of metrics 406 and store the set of metrics 408 as historical telemetry data 126. As samples of telemetry data 126 are continuously received, processed, and stored, the historical telemetry data 126 comprises an extensive repository (registers) of processed telemetry data 126 that can be utilized for anomaly detection purposes.];
one or more discovery registers, the one or more discovery registers to store indications of telemetric data stored in the memory circuit [para.0062-0063: discloses the extensive repository (registers) of processed telemetry data 126 that can be utilized for anomaly detection purposes (discovery registers). A prediction generator 204 begins to generate a prediction for a particular class of data by accessing a portion of the historical telemetry data 126 for the class of data (discovery registers) in question over a predefined time window.]; and
a discovery interface coupled to the one or more discovery registers and the consumer circuit, the discovery interface to provide access to the discovery registers by the consumer circuit [FIG.2: Discloses an historical telemetry data database126 that interfaces (discovery interface) with the Anomaly Detector 140].

Regarding Claim 4, the combined teachings of Patil, Leung, and Cho discloses the system of claim 3, and further discloses comprising a discovery list accessible by the consumer circuit, the discovery list to store links to discovery interfaces of a plurality of aggregator modules of a server rack, the server rack to comprise a plurality of server nodes, the plurality of server nodes to include the server node, the plurality of, the plurality of aggregator to include the aggregator, each aggregator of the plurality of aggregators to monitor a respective server node of the plurality of server nodes of the server rack. [Patil - para.0055: Discloses an automated recovery module 212 can reference a list of components (a discovery list) in the service provider's domain, such as components of Leung para.0008: Discloses the multiple probes may be configured to collected data associated with performance of multiple nodes of a cloud infrastructure; and Leung – FIG.6 & para.0038: Discloses the system-level architecture of a cloud-monitoring system may include a datacenter 202, similar to the datacenter 102 described in FIG. 1. The datacenter 202 may interface with a service layer 214, which in tum may communicate with an application layer 232 via a network 230. The datacenter 202 may include one or more servers 206 (similar to the servers 110, 111, or 113 described above in FIG. l), some of which may be organized into server racks of one or more servers; and Leung – FIG.3, para.008 & claim 37: Discloses a plurality of aggregators.]. This claim is rejected on the same grounds as claim 3.

Regarding Claim 5, the combined teachings of Patil, Leung, and Cho discloses the system of claim 3, and Patil further discloses comprising a memory block accessible to both the aggregator and the consumer circuit, the data registers implemented in the memory block [FIG.2: Discloses an historical telemetry data database126 (a memory block) that is accessible to both the aggregation module 138 and the telemetry data collector 136 (consumer circuit).].

Regarding Claim 6, the combined teachings of Patil, Leung, and Cho discloses the system of claim 3, and Patil further discloses the consumer circuit to comprise the one or more data registers [FIG.5 & para.0067-0068: Discloses telemetry data 126 originating from a plurality of client devices 104 (consumer circuit) is received. At 504, a class of data (data register) is selected from the telemetry data 126 by the anomaly detector 140. For example, a class of data pertaining to an error code (one register) can be selected at 504. As another example, a class of data pertaining to response times (another register) from servers 106 of a data center 108 that implements an online service 110 can be selected at 504.].

Regarding Claim 7, the combined teachings of Patil, Leung, and Cho discloses the system of claim 1, and Patil further discloses comprising an observer, the observer arranged to process a query, from the consumer circuit, of the set of telemetric data via the aggregator, the query to include an indication for a sub-set of the set of telemetric data based on a set of metrics and events [para.0055: Discloses an automated recovery module 212 (an observation module) can reference a list of components (a discovery list) in the service provider's domain, such as components of the data center 108 to determine (query) if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component or an out-of-domain component.].

Regarding Claim 8, the combined teachings of Patil, Leung, and Cho discloses the system of claim 7, and Patil further discloses the observer to determine a frequency of generation of the sub-set of the set of telemetric data based on output from the telemetry sensors at a plurality of time intervals [para.0036: Discloses telemetry data 126 collected over the past month (or any suitable time period) can be analyzed; and para.0052: Discloses a comparator 206 can utilize prediction error thresholds (a frequency) to determine when a deviation between an actual value and the predicted value at a given time of day is to be considered an anomaly.].

Regarding Claim 9, the combined teachings of Patil, Leung, and Cho discloses the system of claim 8, and further discloses the observer to comprise an interrupt configuration register, a global time stamp based on a global clock, and an interrupt observer register [Patil - para.0031-0032: Discloses the telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130. Over time, a history (an interrupt configuration register) of telemetry data 126 is obtained with time stamps corresponding to the time at which the telemetry data 126 was collected by, or transmitted from, the telemetry data module 124 of the client device 104. The telemetry data 126 is classified (registers) into multiple classes of data so that a particular class of data can be pinpointed for detecting an anomaly (an interrupt observation module register) with respect to the class of data; and Leung – para.0026: Discloses the sensors may have to be synchronized (global time) to report the states.]. This claim is rejected on the same grounds as claim 8.

the system of claim 1, and Patil further discloses the plurality of telemetry sensors to comprise at least one of a temperature sensing system, a fully integrated voltage regulator (FIVR) rail, a free running counter, a counter, a voltage droop measuring (VDM) system, a central processing unit (CPU) current load monitor, an energy counter, a reliability odometer, a machine check architecture (MCA) bank, or a time-in-state residency [para.0016: Discloses one or more devices can be configured to conserve resources with respect to power resources, memory resources, communications bandwidth resources, processing resources, and/or other resources while providing mechanisms for automatically detecting anomalies relating to an online service using telemetry data; and para.0035: Discloses the aggregation module 138 can be configured to aggregate a count (i.e., a metric) of a particular error code (i.e., a class of data) according to the first ISP 120(1) (i.e., a component of interest), the first ISP 120(1) being outside of the domain of the service provider because the service provider does not own or control the equipment of the first ISP 120(1). This allows the service provider to monitor the operational state of the first ISP 120(1) by analyzing the count of the particular error code with respect to the first ISP 120(1) to see if there is an anomaly in the data. In an example scenario where multiple client devices 104 are reporting telemetry data 126 with abnormally high instances of the particular error code and/or abnormally high time periods showing the particular error code (as compared to a predicted count of the particular error code and/or a predicted time period in which the particular error code is expected to be shown), an anomaly can be detected.].

Regarding Claim 11, the combined teachings of Patil, Leung, and Cho discloses the system of claim 1, and further discloses the plurality of telemetry sensors to generate the telemetry data based on monitoring a physical attribute and a logical attribute of the one or more of the plurality of integrated circuits of a server rack, the server rack comprising a plurality of aggregators and a plurality of server nodes, the plurality of server nodes to include the server node, the plurality of aggregators to include the aggregator, each aggregator of the plurality of aggregators to monitor a respective server node of the plurality of server nodes of the server rack [Patil -para.0028: Discloses the processor(s) 132 can include hardware processors that include, without limitation, a Patil -para.0031: Discloses the computer-readable memory 134 can include a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 (sensors) as the client devices 104 are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130; and Leung para.0008: Discloses the multiple probes may be configured to collected data associated with performance of multiple nodes of a cloud infrastructure; and Leung – FIG.6 & para.0038: Discloses the system-level architecture of a cloud-monitoring system may include a datacenter 202, similar to the datacenter 102 described in FIG. 1. The datacenter 202 may interface with a service layer 214, which in tum may communicate with an application layer 232 via a network 230. The datacenter 202 may include one or more servers 206 (similar to the servers 110, 111, or 113 described above in FIG. l), some of which may be organized into server racks of one or more servers; and Leung – FIG.3, para.008 & claim 37: Discloses a plurality of aggregators.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 12, the combined teachings of Patil, Leung, and Cho discloses the system of claim 11, and Patil further discloses the plurality of integrated circuits to comprise at least one of a processor, an intellectual property block, a hard disk drive, a memory channel, an input-output link, an interconnect fabric, or a double data rate memory circuit [FIG.1: Discloses processor (s) 132 and memory 134].

Regarding Claim 13, the combined teachings of Patil, Leung, and Cho discloses the system of claim 11, and further discloses each server node to comprise a respective plurality of integrated circuits[Patil - FIG.1 & para.0017: Discloses in FIG.1 an online service that utilizes telemetry data. In the environment Leung – para.0106: Discloses that those skilled in the art will recognize that some aspects of the embodiments disclosed herein, in whole or in part, may be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors), as firmware, or as virtually any combination thereof, and that designing the circuitry and/or writing the code for the software and or firmware would be well within the skill of one of skill in the art in light of this disclosure.]. This claim is rejected on the same grounds as claim 11.

Regarding Claim 14, the combined teachings of Patil, Leung, and Cho discloses the system of claim 1, and Patil further discloses the consumer circuit to comprise an in-band consumer circuit [para.0021: Discloses the environment 100 is further shown as including a first Internet service provider (ISP) 120(1) (in-band consumer circuit) and a second ISP 120(2) collectively "ISPs 120"). The ISPs 120 represent a plurality of ISPs 120 that can be involved in enabling access of users 102 to the online service(s) 110. That is, each ISP 120 can represent a third party entity (or operator) that provides services (out-of-band consumer circuit) to users for accessing, using, or participating in the Internet, and although two ISPs 120(1) and 120(2) are shown in FIG. 1, it is to be appreciated that any number of ISPs 120 can be involved in the network topology on which the online service(s) 110 is implemented.].

the system of claim 1, and Patil further discloses the consumer circuit to comprise an out-of-band consumer circuit, the consumer circuit to query the aggregator using out-of-band signaling, an in-band consumer circuit to query the aggregator using in-band signaling. [para.0021: Discloses the environment 100 is further shown as including a first Internet service provider (ISP) 120(1) (in-band consumer circuit) and a second ISP 120(2) collectively "ISPs 120"). The ISPs 120 represent a plurality of ISPs 120 that can be involved in enabling access of users 102 to the online service(s) 110. That is, each ISP 120 can represent a third party entity (or operator) that provides services (out-of-band consumer circuit) to users for accessing, using, or participating in the Internet, and although two ISPs 120(1) and 120(2) are shown in FIG. 1, it is to be appreciated that any number of ISPs 120 can be involved in the network topology on which the online service(s) 110 is implemented; and para.0055: Discloses an automated recovery module 212 can reference a list of components in the service provider's domain, such as components of the data center 108 to determine (query) if the component of interest matches any component in the list for making the determination of whether the component of interest is an in-domain component or an out-of-domain component.].

Regarding Claim 16, the combined teachings of Patil, Leung, and Cho discloses the system of claim 1, and Patil further discloses a comprising:
a communication bus to couple the aggregator and the consumer circuit [FIG.1: Discloses communication bus (network(s) 112) coupling the aggregation module 138 and the consumer circuit 102.]; and
a set of commands mapped onto the communication bus, the set of commands to provide access to the aggregator by the consumer circuit via the communication bus [para.0017: Discloses the online service(s) 110 can include, without limitation, a personal information management (PIM) service, such as an email service, a web-hosting service, a storage service, a virtual machine service, a business productivity service, an entertainment service (e.g., a music service, a video service, a gaming service, etc.), a personal productivity service (e.g., a travel service), a social networking service, or any similar cloud-based service; and para.0018: Discloses that user can subscribe to, or otherwise register .

Regarding Claim 17, the combined teachings of Patil, Leung, and Cho discloses the system of claim 16, and further discloses the communication bus to comprise a management component transport protocol (MCTP) bus, the MCTP bus to apply a Quality of Service (QoS) scheme to assign a first priority level to data traffic and a second priority level the telemetry data, the first priority level to indicate a higher priority than the second priority level [Patil - para.0027: Discloses the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the make, the model, etc., an Internet Protocol (IP) address from where the client device 104 is connecting to the online service(s) 110; and Leung – para.0040: Discloses the sensor data received by the service manager 222 may first be encoded and/or compressed (first priority level) in order to reduce data traffic. The service manager 222 may decode and reconstruct the received sensor data before transmitting (a second priority level) the data to the data analysis service 224. The service manager 222 may also transmit the sensor data to a cloud monitoring service 216, also included in the service layer 214. The cloud monitoring service 216 may provide control parameter data via a data collection module 218 to the sensors 204, the TOR switches 208, the aggregation switches 210, and the core switches 212 in order to control the real-time sensor data collection and routing process. In order to fine tune the data collection and routing process, the cloud monitoring service 216 may filter sensor data received from the service manager 222 with a data filtering module 220 and use the filtered data to adjust data collection and routing parameters. In some embodiments, the data filtering module 220 may be configured to reduce the amount of sensor data aggregated through the switching network and therefore enable the data collection module 218 to (a) . This claim is rejected on the same grounds as claim 16.

Regarding Claim 18, Patil discloses a computer-implemented method, comprising:
receiving a plurality of indications of telemetric data from a plurality of telemetry sensors [FIG.2 & para.0031: Discloses memory (memory circuit) 134 that includes a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 (telemetry sensors) are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130.];
storing, to a non-transitory memory, the plurality of indications of telemetric data, the stored plurality of indications of telemetric data forming a set of telemetric data [FIG(s).1-2 & para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server( s) 128 periodically and/or in response to events or rules; and para.0031: Discloses the telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130. Over time, a history of telemetry data 126 is obtained with time stamps corresponding to the time at which the telemetry data 126 was collected by, or transmitted from, the telemetry data module 124 of the client device 104.];
receiving, at an aggregator coupled to the non-transitory memory, a query for a subset of the set of telemetric data, the query received from a consumer circuit [FIG(s).1-2: Discloses an aggregation module 138 coupled to the non-transitory memory 126; and para.0034: Discloses the computer-readable memory 134 can further include (coupled) an aggregation module 138 that is ; and
processing, by the aggregator, the query [para.0035: Discloses to monitor (processing) the operational state of a first ISP (Internet Service Provider) 120(1) by analyzing the count of the particular error code with respect to the first ISP 120(1) to see if there is an anomaly in the data. In an example scenario where multiple client devices 104 are reporting telemetry data 126 with abnormally high instances of the particular error code and/or abnormally high time periods showing the particular error code (as compared to a predicted count of the particular error code and/or a predicted time period in which the particular error code is expected to be shown), an anomaly can be detected. This detected anomaly can be used to infer that a problem has occurred with the first ISP 120(1) that is outside of the service provider's domain; and para.0045: Discloses a query issued by the aggregation module 138.].
Patil does not explicitly discloses receiving a plurality of indications of telemetric data from a plurality of telemetry sensors configured to monitor one or more of a plurality of integrated circuits of a server node (emphasis added to distinguish the elements not taught by Patil). However, in analogous art, Leung discloses receiving multiple messages from multiple probes within a cloud infrastructure at aggregator [0007]. Cloud monitoring may include multiple probes, multiple aggregators, and a cloud monitoring service. The multiple aggregators may be configured to receive the collected data from the multiple probes and generate multi-dimensional data from the received data [0008]. Paragraph 0038 discloses servers 206 may be associated with one or more of the sensors 204. The sensors 204 may be configured to probe the status of an associated server in real time. For example, the sensors may measure server states that include server temperature, CPU usage, memory usage, network usage, and/or any other suitable server parameter. The server data and parameters measured by the sensors 204 may be aggregated and transmitted through the hierarchy of switches (i.e., the TOR switches 208, the aggregation switches 210, and the core switches 212) until reaching the service manager 222 in the service layer 214. Paragraph 0106 discloses that those skilled in the art will recognize that some aspects of the embodiments disclosed herein, in whole or in part, may be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more 
The combined teaching of Patil and Leung does not explicitly discloses a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, the first telemetry sensor comprising a sub-circuit of the first integrated circuit (emphasis added to distinguish the elements not taught by the combined teaching). However, in analogous art, Cho discloses in FIG.6 and paragraph 0127-129 a digital circuit 601 may include multiple sub-circuits, such as sub-circuits 603, 605, and 607. A digital circuit power consumption measuring system 609 may be connected to the digital circuit 601 and may include multiple signal transition sensors, such as signal transition sensors 611, 613, 617, and 619. For example, the signal transition sensor 611 may be connected to an input to the sub-circuit 603 and the signal transition sensor 613 may be connected to an input to the sub-circuit 605. Paragraph 0130 discloses there may be multiple signal transition sensors, each connected to a different input of the same sub-circuit. For example, the signal transition sensor 617 may be connected to one input to the sub-circuit 607, and the signal transition sensor 619 may be connected to a different input to the sub-circuit 607. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil and Leung in view of Cho where the first telemetry sensor comprises sub-circuit of the first integrated circuit. One would be motivated at the time of the invention to have this capability since there is a desire to predict future power needs of digital circuits and, based thereon to dynamically manage the power that is consumed by the chip [Cho: 0016].Thus, monitoring a plurality of integrated circuits comprising a sub-circuit.

Regarding Claim 19, the combined teachings of Patil, Leung, and Cho discloses the computer-implemented method of claim 18, and Patil further discloses storing the plurality of indication of the telemetric data comprising storing the plurality of indication of telemetric data to a memory mapped input-output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers [FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server(s) 128 periodically and/or in response to events or rules (thus, telemetry data being stored or mapped to specific memory location (a flat memory space) for reading and writing of the telemetry data (i.e. input/output); and para.0034: Discloses the computer-readable memory 134 includes the aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented; and para.0039: Discloses the received telemetry data 126 is processed and stored (mapped) in the memory 134 ( a flat memory space); and para.0027: Discloses The telemetry data 126 that is transmitted periodically and/or in response to an event or rule can comprise various types of data and various amounts of data, depending on the implementation. For example, the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the make, the model, etc., an Internet Protocol (IP) address from where the client device 104 is connecting to the online service(s) 110, logs of successful connections, logs of failed requests, logs of errors and error codes, network type information ( e.g., wired network connection, wireless network connection, connected to a proxy, etc.), a server identifier of the last known server 106 to which the client device 104 was connected, a server identifier of the server 106 to which the client device 104 is currently connected, logs of user input commands received via a user interface of the client application 122, service connectivity data (e.g., login events, auto discover events, etc.), user feedback .

Regarding Claim 20, the combined teachings of Patil, Leung, and Cho discloses the computer-implemented method of claim 18, and Patil further discloses comprising determining parameters of the query based on indications of the subset of the set of telemetric data from one or more data registers [para.0045: Discloses a user 102 can access the online service(s) 110 using a client device 104 that reports a particular IP address in the telemetry data 126. In some configurations, the aggregation module 138 can perform a reverse lookup of the IP address identified in the telemetry data 126 to determine a particular ISP 120, such as the first ISP 120(1) (parameters). This reverse lookup can be in the form of a reverse lookup query issued by the aggregation module 138 over the network 112.].

Regarding Claim 21, the combined teachings of Patil, Leung, and Cho discloses the computer-implemented method of claim 18, and Patil further discloses comprising receiving the query from the consumer circuit via in-band signaling, and receiving a second query from a second consumer circuit [[or]] via out-of-band signaling [para.0021: Discloses the environment 100 is further shown as including a first Internet service provider (ISP) 120(1) (in-band consumer circuit) and a second ISP 120(2) collectively "ISPs 120"). The ISPs 120 represent a plurality of ISPs 120 that can be involved in enabling access of users 102 to the online service(s) 110. That is, each ISP 120 can represent a third party entity (or operator) that provides services (out-of-band consumer circuit) to users for accessing, using, or participating in the Internet, and although two ISPs 120(1) and 120(2) are shown in FIG. 1, it is to be appreciated that any number of ISPs 120 can be involved in the network topology on which the online service(s) 110 is implemented; and para.0055: Discloses an automated recovery module 212 can .

Regarding Claim 22, the combined teachings of Patil, Leung, and Cho discloses the computer-implemented method of claim 1, and Patil further discloses comprising receiving the query from the consumer circuit via a communication bus coupling the aggregator and the consumer circuit, the communication bus associated with a set of commands mapped onto the communication bus, the set of commands to provide access to the aggregator by the consumer circuit via the communication bus [para.0059: Discloses telemetry data 126 originating from a plurality of client devices 104 is received over time. For example, as a result of client devices 104 executing respective client applications 122 to access an online service 110, telemetry data 126 is transmitted over the network 112 and received by the telemetry data collector 136; and para.0060: Discloses at 404, the telemetry data 126 can be classified by the classifier 200. For example, subsets of the telemetry data 126 corresponding to error codes can be classified in a class of data for "errors," and individual error codes can be classified in a separate class; and para.0061: Discloses at 406, the data translator 202 can convert the individual classes of data to a set of metrics. For example, a count or rate of an error code can be determined from the classified telemetry data 126, or a count of users 102 accessing the online service 110 at various times can be determined from the classified telemetry data 126; and para.0062: Discloses at 408, the set of metrics for individual classes of data can be stored as historical telemetry data 126. Over time, as samples of telemetry data 126 are continuously received, processed, and stored, the historical telemetry data 126 comprises an extensive repository of processed telemetry data 126 that can be utilized for anomaly detection purposes.].

Regarding Claim 23, Patil discloses at least one machine-readable storage medium comprising instructions that when executed by a processor, cause the processor to:
receive a plurality of indications of telemetric data from a plurality of telemetry sensors [FIG.2 & para.0031: Discloses memory (memory circuit) 134 that includes a telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 (telemetry sensors) are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130.];
store, to a non-transitory memory coupled to the processor, the plurality of indications of telemetric data, the stored plurality of indications of telemetric data forming a set of telemetric data [FIG(s).1-2 & para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server( s) 128 periodically and/or in response to events or rules; and para.0031: Discloses the telemetry data collector 136 configured to collect or otherwise receive telemetry data 126 from which anomalies relating to the online service(s) 110 are to be detected. The telemetry data collector 136 can be configured to receive the telemetry data 126 originating from a plurality of client devices 104 as the client devices 104 are used to access the online service(s) 110. The telemetry data 126 received by the telemetry data collector 136 can be maintained in one or more data stores of the anomaly detection system 130. Over time, a history of telemetry data 126 is obtained with time stamps corresponding to the time at which the telemetry data 126 was collected by, or transmitted from, the telemetry data module 124 of the client device 104.];
receive, from a consumer circuit coupled to the processor, a query for a subset of the set of telemetric data [FIG(s).1-2: Discloses an aggregation module 138 coupled to the non-transitory memory 126; and para.0034: Discloses the computer-readable memory 134 can further include (coupled) an aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110; and para.0045: Discloses a query issued by the aggregation module 138.]; and
process the query [para.0035: Discloses to monitor (processing) the operational state of a first ISP (Internet Service Provider) 120(1) by analyzing the count of the particular error code with respect to the first ISP 120(1) to see if there is an anomaly in the data. In an example scenario where multiple client .
Patil does not explicitly discloses receive a plurality of indications of telemetric data from a plurality of telemetry sensors configured to monitor one or more of a plurality of integrated circuits of a server node (emphasis added to distinguish the elements not taught by Patil). However, in analogous art, Leung discloses receiving multiple messages from multiple probes within a cloud infrastructure at aggregator [0007]. Cloud monitoring may include multiple probes, multiple aggregators, and a cloud monitoring service. The multiple aggregators may be configured to receive the collected data from the multiple probes and generate multi-dimensional data from the received data [0008]. Paragraph 0038 discloses servers 206 may be associated with one or more of the sensors 204. The sensors 204 may be configured to probe the status of an associated server in real time. For example, the sensors may measure server states that include server temperature, CPU usage, memory usage, network usage, and/or any other suitable server parameter. The server data and parameters measured by the sensors 204 may be aggregated and transmitted through the hierarchy of switches (i.e., the TOR switches 208, the aggregation switches 210, and the core switches 212) until reaching the service manager 222 in the service layer 214. Paragraph 0106 discloses that those skilled in the art will recognize that some aspects of the embodiments disclosed herein, in whole or in part, may be equivalently implemented in integrated circuits, as one or more computer programs running on one or more computers (e.g., as one or more programs running on one or more computer systems), as one or more programs running on one or more processors (e.g., as one or more programs running on one or more microprocessors), as firmware, or as virtually any combination thereof, and that designing the circuitry and/or writing the code for the software and or firmware would be well within the skill of one of skill in the art in light of this disclosure. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil in view of Leung to monitor one or more of a plurality of integrated circuits of a server 
The combined teaching of Patil and Leung does not explicitly discloses a first telemetry sensor of the plurality of telemetry sensors configured to monitor a first integrated circuit of the plurality of integrated circuits, the first telemetry sensor to comprise a sub-circuit of the first integrated circuit (emphasis added to distinguish the elements not taught by the combined teaching). However, in analogous art, Cho discloses in FIG.6 and paragraph 0127-129 a digital circuit 601 may include multiple sub-circuits, such as sub-circuits 603, 605, and 607. A digital circuit power consumption measuring system 609 may be connected to the digital circuit 601 and may include multiple signal transition sensors, such as signal transition sensors 611, 613, 617, and 619. For example, the signal transition sensor 611 may be connected to an input to the sub-circuit 603 and the signal transition sensor 613 may be connected to an input to the sub-circuit 605. Paragraph 0130 discloses there may be multiple signal transition sensors, each connected to a different input of the same sub-circuit. For example, the signal transition sensor 617 may be connected to one input to the sub-circuit 607, and the signal transition sensor 619 may be connected to a different input to the sub-circuit 607. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify Patil and Leung in view of Cho where the first telemetry sensor comprises sub-circuit of the first integrated circuit. One would be motivated at the time of the invention to have this capability since there is a desire to predict future power needs of digital circuits and, based thereon to dynamically manage the power that is consumed by the chip [Cho: 0016].Thus, monitoring a plurality of integrated circuits comprising a sub-circuit.

Regarding Claim 24, the combined teachings of Patil, Leung, and Cho discloses the at least one machine-readable storage medium of claim 23, and Patil further discloses the instructions that when executed by a processor, cause the processor to store the plurality of indication of the telemetric data output flat memory space, a format of the memory space defined in a configuration file, the configuration file to specify a first configuration version identifier, of a plurality of configuration version identifiers [FIG.2: Discloses that the telemetry data collector 136 (telemetric sensors) collects telemetric data that telemetry aggregator uses; and para.0026: Discloses the telemetry data module 124 can cause the telemetry data 126 to be stored locally in local memory of the client device 104 and/or transmitted to the server(s) 128 periodically and/or in response to events or rules (thus, telemetry data being stored or mapped to specific memory location (a flat memory space) for reading and writing of the telemetry data (i.e. input/output); and para.0034: Discloses the computer-readable memory 134 includes the aggregation module 138 that is configured to aggregate classes of data according to a component of interest in the system in which the online service(s) 110 is implemented; and para.0039: Discloses the received telemetry data 126 is processed and stored (mapped) in the memory 134 ( a flat memory space); and para.0027: Discloses The telemetry data 126 that is transmitted periodically and/or in response to an event or rule can comprise various types of data and various amounts of data, depending on the implementation. For example, the telemetry data 126 transmitted from an individual client device 104 can include, without limitation, a tenant identifier (e.g., a globally unique identifier (GUID) of the tenant), a user identifier, a machine identifier that identifies the client device 104 being used to connect to the online service(s), a machine type (e.g., a phone, a laptop, etc.) along with information relating to the build, the make, the model, etc., an Internet Protocol (IP) address from where the client device 104 is connecting to the online service(s) 110, logs of successful connections, logs of failed requests, logs of errors and error codes, network type information ( e.g., wired network connection, wireless network connection, connected to a proxy, etc.), a server identifier of the last known server 106 to which the client device 104 was connected, a server identifier of the server 106 to which the client device 104 is currently connected, logs of user input commands received via a user interface of the client application 122, service connectivity data (e.g., login events, auto discover events, etc.), user feedback data (e.g., feedback about features of the online service(s) 110), a client configuration, logs of time periods the client device 122 took to respond to a user input event (longer time periods can be indicative of the client application 122 hanging or crashing), logs of time periods for server responses to client requests, logs of time periods for the following statuses: connected, disconnected, no network, needs password, get .

Regarding Claim 25, the combined teachings of Patil, Leung, and Cho discloses the at least one machine-readable storage medium of claim 24, and Patil further discloses the instructions that when executed by a processor, cause the processor to receive the query from the consumer circuit via a communication bus coupling the processor and the consumer circuit, the communication bus associated with a set of commands mapped onto the communication bus, the set of commands to provide access to the stored telemetric data by the consumer circuit via the communication bus [para.0059: Discloses telemetry data 126 originating from a plurality of client devices 104 is received over time. For example, as a result of client devices 104 executing respective client applications 122 to access an online service 110, telemetry data 126 is transmitted over the network 112 and received by the telemetry data collector 136; and para.0060: Discloses at 404, the telemetry data 126 can be classified by the classifier 200. For example, subsets of the telemetry data 126 corresponding to error codes can be classified in a class of data for "errors," and individual error codes can be classified in a separate class; and para.0061: Discloses at 406, the data translator 202 can convert the individual classes of data to a set of metrics. For example, a count or rate of an error code can be determined from the classified telemetry data 126, or a count of users 102 accessing the online service 110 at various times can be determined from the classified telemetry data 126; and para.0062: Discloses at 408, the set of metrics for individual classes of data can be stored as historical telemetry data 126. Over time, as samples of telemetry data 126 are continuously received, processed, and stored, the historical telemetry data 126 comprises an extensive repository of processed telemetry data 126 that can be utilized for anomaly detection purposes.].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Foucher et al., (US 2006/0206698 A1) - Discloses methods, systems, and computer program products for generic collection and delivery of telemetry data. A telemetry component receives telemetry data, through a common telemetry interface that is accessible to a plurality of components of an application or to a plurality of applications, from an application at a computer system. The telemetry component aggregates the received telemetry data with any existing telemetry data in the telemetry database (para.0023).
Bae et al., (US 2010/0321204 A1) – Discloses a telemetry data acquisition management system for interfacing with and receiving telemetry data from sensor bearing systems for distribution to a plurality data processing applications in accordance with "fuzzy" timeliness specifications provided in telemetry requests, and charging the data processing applications according to the load responding to the requests places on the system (para.0016).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426